Order entered July 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00790-CV

                   ARTHUR BROWN AND/OR ALL OCCUPANTS AND
                         CONSTANCE BROWN, Appellants

                                                V.

           FEDERAL HOME LOAN MORTGAGE CORPORATION, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Collin County, Texas
                           Trial Court Cause No. 001-01077-2013

                                            ORDER
       The Court REINSTATES the appeal.

       On July 31, 2013, this Court abated the appeal due to the filing of bankruptcy by

appellant Constance Brown. In response to our letter inquiring about the status of the bankruptcy

proceedings, appellee filed a letter stating that an agreed order terminating the automatic stay

was entered on August 20, 2013 and on October 18, 2013 the bankruptcy was closed.

       At the time the appeal was abated, the clerk’s record had been filed but the reporter’s

record had not been filed. Accordingly, we ORDER Thomas Mullins, official court reporter of

the County Court at Law No. 1 to file, within THIRTY DAYS of the date of this order, either:

(1) the reporter’s record; or (2) written verification that appellants have not been found indigent
and have not requested or made payment arrangements for the reporter’s record. We notify

appellants that if we receive verification that they are not indigent and have not requested or

made payment arrangements for the record, we will order the appeal submitted without the

reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order to counsel for all parties.

                                                   /s/     CAROLYN WRIGHT
                                                           CHIEF JUSTICE